CROTHERS, Justice,
concurring in part and dissenting in part.
[¶ 32] I concur in Parts IV and V. I respectfully dissent from Part III in which the majority reverses the ALJ’s decision based on what it concludes is an improper application of N.D.C.C. § 65-01-02(10)(b)(7). Majority opinion at ¶ 23. I would affirm because the ALJ correctly applied current law and because the ALJ reasonably could have found based on the evidence that Mickelson failed to prove a compensable injury.
[¶ 33] A “compensable injury” under workers’ compensation law is defined as follows:
“10. ‘Compensable injury’ means an injury by accident arising out of and in the course of hazardous employment which must be established by medical evidence supported by objective medical findings.
[[Image here]]
“b. The term does not include:
[[Image here]]
“(7) Injuries attributable to a preexisting injury, disease, or other condition, including when the employment acts as a trigger to produce symptoms in the preexisting injury, disease, or other condition unless the employment substantially accelerates its progression or substantially worsens its severity.”
N.D.C.C. § 65-01-02(10). This case focuses on exclusionary language in the statute to determine whether Mickelson’s low back pain is compensable as a substantial acceleration or a substantial worsening of an existing injury.
[¶ 34] Mickelson’s argument is substantially based on a law review article written by his lawyer and on a general Workers’ Compensation treatise. The majority does not follow Mickelson down that path but spends considerable effort parsing the meaning of “symptom,” “substantially” and “trigger” and applying two of this Court’s decisions issued before N.D.C.C. § 65-01-02(10) was changed in 1997. Majority opinion at ¶¶ 14-21. I respectfully submit both Mickelson and the majority fail to focus on the plain words given by the legislature, which of course should direct our result. See N.D.C.C. *346§ 1-02-02 (“Words used in any statute are to be understood in their ordinary sense, unless a contrary intention plainly appears, but any words explained in this code are to be understood as thus explained.”).
[¶ 35] The statute applicable to Mickel-son’s claim says injuries attributable to a preexisting disease do not constitute a compensable injury. N.D.C.C. § 65-01-02(10)(b)(7). An exception to the limitation is if the injury attributable to a preexisting disease is proven to substantially accelerate or substantially worsen severity of the disease. Id. The ALJ’s conclusion 2 succinctly, and I believe correctly, explains both a proper reading of the statute and why Mickelson’s claim fails:
“Mr. Mickelson has preexisting degenerative disc disease and his low back pain and right leg pain and numbness are symptoms of his degenerative disc disease. Mr. Mickelson’s employment triggered his symptoms of degenerative disc disease but there is no evidence that Mr. Mickelson’s employment substantially accelerated the progression or substantially worsened the severity of the degenerative disc disease. Mr. Mickelson suggests that the triggering of symptoms constitutes a substantial worsening of his degenerative disc disease. If that were the case, the ‘trigger’ language in 65-01-02(b)(7) would be meaningless. The language of section 65 — 01—02(b)(7) makes clear that a mere triggering of symptoms in a preexisting disease will not suffice as a compensable injury, in the absence of evidence that the disease itself is substantially worse. Here, the evidence shows that Mr. Mickelson’s work acted as a trigger to make the underlying degenerative disc disease symptomatic, but there is no evidence that the underlying disease was made worse. Mr. Mickelson may think it unfair, but the legislature [h]as made clear that a mere trigger of symptoms is not enough to establish compensability.”
[¶ 36] Rather than affirming the ALJ’s straightforward application of the statute, the majority opinion seemingly grinds the meaning of ordinary words to powder and reshapes them to say “a preexisting injury, disease, or other condition are compen-sable if the employment in some real, true, important, or essential way makes the preexisting injury, disease or other condition more unfavorable, difficult, unpleasant, or painful, or in some real, true, important, or essential way hastens the progress or development of the preexisting injury, disease, or other condition.” Majority opinion at ¶ 20. After reshaping, the statute is read by the majority to say “pain can be a substantial aggravation of an underlying latent condition,” Majority opinion at ¶ 20 (citing Geek v. North Dakota Workers Convp. Bureau, 1998 ND 158, ¶ 10, 583 N.W.2d 621), and “employment substantially accelerates the progression or substantially worsens the severity of a preexisting injury, disease, or other condition when the underlying condition likely would not have progressed similarly in the absence of employment.” Majority opinion at ¶ 21. In simple terms, the majority holding appears to be that pain caused by current employment can be a compensable injury because it made an existing condition more “unfavorable,” “difficult” or “unpleasant.” But clearly, that is not what the legislature said or meant in N.D.C.C. § 65-01-02(10)(b)(7).
[¶ 37] A key part of the majority’s result is based on this Court’s outdated holding in Geek. The definition of compensable injury applicable to Geek’s claim in July of 1996 was far different from the definition applicable to Mickelson’s claim. In Geek, the definition of compensable injury applicable to the case was:
*347“b. The term [‘compensable injury’] does not include:
[[Image here]]
“(6) Injuries attributable to a preexisting injury, disease, or condition which clearly manifested itself prior to the compensable injury. This does not prevent compensation where employment substantially aggravates and acts upon an underlying condition, substantially worsening its severity, or where employment substantially accelerates the progression of an underlying condition. It is insufficient, however, to afford compensation under this title solely because the employment acted as a trigger to produce symptoms in a latent and underlying condition if the underlying condition would likely have progressed similarly in the absence of the employment trigger, unless the employment trigger is determined to be a substantial aggravating or accelerating factor. An underlying condition is a preexisting injury, disease, or infirmity.”
Geek, 1998 ND 158, ¶ 6, 583 N.W.2d 621.
[¶ 38] The version of N.D.C.C. § 65-01-02(10) applicable to Mickelson’s claim requires a “substantial acceleration” or “substantial worsening” of the severity of the preexisting injury, disease or other condition. The current statute no longer allows recovery for “aggravation” of a condition like that considered in Geek. Therefore, even following the Geek majority’s view that pain could have been an aggravation of Geek’s existing condition, the current statute eliminates the possibility for compensation when pain is no more than aggravation of an underlying disease.
[¶ 39] Rather than requiring us to dissect the statute, I believe this case is more like Bergum v. N.D. Workforce Safety & Ins., 2009 ND 52, 764 N.W.2d 178. There, the claimant alleged a recent work incident substantially worsened or substantially accelerated his chronic low back condition. Id. at ¶ 10. This Court applied the version of the statute applicable to Mickelson’s claim and held:
“A claimant seeking workforce safety and insurance benefits has the burden of proving by a preponderance of the evidence that the claimant has suffered a compensable injury and is entitled to benefits. N.D.C.C. § 65-01-11; Manske v. Workforce Safety & Ins., 2008 ND 79, ¶ 9, 748 N.W.2d 394. To carry this burden, a claimant must prove by a preponderance of the evidence that the medical condition for which benefits are sought is causally related to a work injury. Manske, ¶ 9; Swenson [v. Workforce Safety & Ins. Fund], 2007 ND 149, ¶ 24, 738 N.W.2d 892.
“Under N.D.C.C. § 65-01-02(10), a compensable injury ‘must be established by medical evidence supported by objective medical findings.’ Section 65-01-02(10)(b), N.D.C.C., excludes preexisting injuries from what is defined as a ‘com-pensable injury,’ stating in part:
“10. ‘Compensable injury’ means an injury by accident arising out of and in the course of hazardous employment which must be established by medical evidence supported by objective medical findings.
[[Image here]]
“(b) The term does not include:
[[Image here]]
“(7) Injuries attributable to a preexisting injury, disease, or other condition, including when the employment acts as a trigger to produce symptoms in the preexisting injury, disease, or other condition unless the employment substantially accelerates its progression or substantially worsens its severity.
“(Emphasis added.) Thus, under N.D.C.C. § 65-01-02(10)(b)(7), unless a *348claimant’s employment ‘substantially accelerates’ the progression of, or ‘substantially worsens’ the severity of, a preexisting injury, disease, or other condition, it is not a ‘compensable injury’ when the claimant’s employment merely acts to trigger symptoms in the preexisting injury, disease, or other condition.
A
“Bergum argues that although a worsening of his preexisting condition is not apparent on x-ray or other radiological testing, Bergum’s symptoms have worsened since the January 2006 incident and have more significantly impacted him. Bergum further argues his injury is compensable based upon this Court’s decision in Geck v. North Dakota Workers Comp. Bur., 1998 ND 158, 583 N.W.2d 621. We disagree.
“In Geek, 1998 ND 158, ¶10, 583 N.W.2d 621, the claimant for workers compensation benefits suffered pain in her knee caused by kneeling at work, resulting in her underlying condition of arthritis becoming symptomatic and painful. Under the version of N.D.C.C. § 65-01-02 then in effect, this Court stated that when employment ‘triggers symptoms in a latent and underlying condition, compensation is generally not allowed if the underlying condition would likely have progressed similarly in the absence of the employment trigger, unless the employment trigger is a substantial aggravating or accelerating factor.’ Geek, ¶ 7 (emphasis omitted); see also Hein v. North Dakota Workers Comp. Bur., 1999 ND 200, ¶ 17, 601 N.W.2d 576 (quoting Geek). In Geek, at ¶ 13, this Court held that the ALJ had failed to reconcile favorable medical evidence and failed to set forth expressly the reasons for disregarding the favorable medical evidence. In light of the medical evidence, this Court remanded the Geek case to the Bureau to make findings whether the employment trigger ‘substantially aggravated’ the arthritis in the claimant’s knee. Geek, at ¶ 14.
“In this case, the issue is whether Bergum’s work-related incident ‘substantially accelerated’ the progression of, or ‘substantially worsened’ the severity of, a preexisting injury, disease, or other condition. Unlike Geek, the ALJ’s opinion here, adopted by WSI as its final order, made a number of specific factual findings addressing the competing expert physician opinions and ultimately accepted the opinion of WSI’s examining physician, Dr. Joel Gedan, a board certified neurologist, over the opinion of Ber-gum’s treating physician, Dr. Gomez. As will be discussed further, WSI’s final order contains findings of fact and conclusions of law that explicitly explain why Dr. Gedan’s expert opinion was accepted over Dr. Gomez’s opinion. We conclude that our decision in the Geek case does not mandate a finding that Bergum has a compensable injury in this case.”
Bergum, at ¶¶ 11-15.
[¶ 40] Like in Bergum, Mickelson’s case is controlled by the current statute requiring proof of a compensable injury stemming from employment that substantially accelerates the progression of an existing disease or substantially worsens its severity. Like in Bergum, Mickelson’s case had conflicting evidence which was considered and explained by the ALJ. Like in Bergum, Mickelson’s case does not turn on the holding in Geek but instead requires affirmance under a plain reading of the law, the evidence in this case and our standard of review.
[¶ 41] DALE V. SANDSTROM, J„ concurs.